Citation Nr: 0518501
Decision Date: 09/16/05	Archive Date: 11/10/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-07 162A	)	DATE SEP 16 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ORDER



The following corrections are made in a decision issued by the Board in this case on July 7, 2005.  Issues 1 and 5 on the title page should read as follows:

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease and herniated nucleus pulposus of the cervical spine with radiculitis.

5.  Entitlement to an initial rating in excess of 60 percent for degenerative disc disease of the lumbar spine.
 
Also, the last sentence on page 2 should read as follows: Later, in a December 2004 rating decision, VA assigned an initial rating for the veterans lumbar spine disability of 60 percent.



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0518501	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for degenerative disc disease and herniated nucleus pulposus 
of the cervical spine with radiculitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder and upper arm condition.

3.  Entitlement to an initial rating in excess of 30 percent 
for left brachial plexopathy due to injury.

4.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

5.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

6.  Entitlement to special monthly compensation based on loss 
of use of the left upper extremity.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 1989 
and from October 1991 to November 1999.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran and his spouse testified at a videoconference 
hearing in July 2003; a copy of the transcript is associated 
with the record.  At that hearing, the veteran withdrew his 
appeal with regard to an increased rating for chronic 
epididymitis and service connection for PPD converter.  
38 C.F.R. § 20.204 (2004).  In March 2004, the case was 
remanded to the RO for further development.  Later, in a 
December 2004 rating decision, VA assigned higher initial 
ratings for the veteran's cervical and lumbar spine 
disabilities of 60 and 40 percent, respectively, leaving the 
issues on appeal as described above.

By letter dated in May 2005, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in July 2003 was no longer employed at the Board and that the 
veteran had the right to another hearing before another VLJ.  
In a June 2005 response, the veteran requested another 
videoconference hearing at the RO; therefore the appeal will 
be remanded so the RO can schedule a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
action is required on your part.


REMAND

In a response to a May 2005 letter from the Board notifying 
the veteran that the VLJ, who had presided at his July 2003 
videoconference hearing had retired and was no longer 
employed by the Board, the veteran requested a 
videoconference hearing before another VLJ at the RO.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to ensure due process and to 
comply with the veteran's request for a videoconference 
hearing.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






